Case: 11-15805         Date Filed: 08/30/2012     Page: 1 of 7

                                                                           [DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-15805
                                        Non-Argument Calendar
                                      ________________________

                                 D.C. Docket No. 1:11-cv-00484-AT

KATRINA SMITH,

llllllll                                           llllllllllllllllllllllllllllllllPlaintiff-Appellant,

                                                 versus

OCWEN FINANCIAL,
lllllllllllllllllllllllllllllllllllllll
llllllll                                          llllllllllllllllllllllllllllllllDefendant-Appellee,

MERS,

llllllllllllllllllllllllllllllllllllllll                                                 Defendant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________
                                       (August 30, 2012)

Before TJOFLAT, JORDAN and KRAVITCH, Circuit Judges.

PER CURIAM:
               Case: 11-15805     Date Filed: 08/30/2012    Page: 2 of 7

      Katrina Smith appeals the dismissal of her complaints for failure to state a

claim upon which relief may be granted and the denial of her motion for

reconsideration. Upon review of the record and consideration of the parties’ briefs,

we affirm.

                                           I

      We review de novo a district court’s dismissal of a complaint for failure to state

a claim under Rule 12(b)(6). See Am. United Life Ins. Co. v. Martinez, 480 F.3d
1043, 1056-57 (11th Cir. 2007). The complaint is viewed in the light most favorable

to the plaintiff, and all of the plaintiff’s well-pleaded facts are accepted as true. Id.

at 1057. “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim of relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted) (citing Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). However, a complaint that offers “a

formulaic recitation of the elements of a cause of action will not do,” and mere

conclusory statements in support of a threadbare recital of the elements of a cause of

action will not suffice. See id. at 678. Legal conclusions can provide a framework for

the complaint, but they must be supported by factual allegations. See id. at 679.

      Federal Rule of Civil Procedure 8 requires that a “pleading that states a claim

for relief must contain . . . a short and plain statement of the claim showing that the

                                           2
               Case: 11-15805     Date Filed: 08/30/2012    Page: 3 of 7

pleader is entitled to relief,” and that “[e]ach allegation must be simple, concise, and

direct.” Fed.R.Civ.P. 8(a)(2), (d)(1). “[T]he statement need only give the defendant

fair notice of what the . . . claim is and the ground upon which it rests.” Erickson v.

Pardus, 551 U.S. 89, 93 (2007) (ellipses in original). When alleging fraud, a plaintiff

must state with particularity the circumstances constituting fraud or mistake. See

Fed.R.Civ.P. 9(b). The particularity rule alerts defendants of the “precise misconduct

with which they are charged and protect[s] defendants against spurious charges of

immoral and fraudulent behavior.” Ziemba v. Cascade Int’l, Inc., 256 F.3d 1194,

1202 (11th Cir. 2001) (quotations omitted). Under Rule 9(b), a plaintiff must allege:

“(1) the precise statements, documents, or misrepresentations made; (2) the time,

place, and person responsible for the statement; (3) the content and manner in which

these statements misled the [p]laintiffs; and (4) what the defendants gained by the

alleged fraud.” Am. Dental Ass'n v. Cigna Corp., 605 F.3d 1283, 1291 (11th Cir.

2010).

      Courts construe the pleadings of pro se litigants liberally. But this “does not

give a court license to serve as de facto counsel for a party . . . or to rewrite an

otherwise deficient pleading in order to sustain an action.” GJR Invs., Inc. v. Cnty. of

Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998) (citation omitted), overruled on

other grounds by Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010).

                                           3
              Case: 11-15805     Date Filed: 08/30/2012   Page: 4 of 7

                                         II

      Ms. Smith appeals from the district court’s denial of her motion for

reconsideration of its order granting Ocwen’s motion to dismiss her amended

complaint. In her brief, Ms. Smith broadly asserts that her amended complaint met

the requirements of Rule 8. She says that the district court improperly applied a

heightened pleading requirement above what is required by Rule 8, and was more

lenient with Ocwen’s pleadings than with her pleadings. Ms. Smith also argues that

the statutes of limitations relevant to her claims were tolled by the fiduciary

relationship between herself and Ocwen and were extended by the Fraud Enforcement

and Recovery Act.

                                         A

      We review a denial of a motion for reconsideration for abuse of discretion. See

Richardson v. Johnson, 598 F.3d 734, 740 (11th Cir. 2010). The only grounds for

granting a motion for reconsideration are newly-discovered evidence or manifest

errors of law or fact. See Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007). A

motion for reconsideration cannot be used to relitigate old matters, raise arguments,

or present evidence that could have been raised prior to the entry of judgment. See

id. A review of the motion for reconsideration reveals that Ms. Smith stated no

permissible grounds for reconsideration. The district court therefore properly denied

                                         4
               Case: 11-15805     Date Filed: 08/30/2012    Page: 5 of 7

her motion.

                                          B

      Although the notice of appeal indicates only that Ms. Smith is appealing the

district court’s denial of her motion for reconsideration, Ms. Smith in her brief

challenges the district court’s initial dismissal of all of her claims. As a preliminary

matter, we may review the district court’s dismissal of Smith’s complaints based on

her appeal of the denial of her motion for reconsideration. See Kirkland v. Nat'l

Mortgage Network, Inc., 884 F.2d 1367, 1369-70 (11th Cir. 1989).

      Ms. Smith’s federal claims under TILA, HOEPA, RESPA, and for TILA

recision, and her state claim under GFLA are all barred by the applicable statutes of

limitation. All the alleged acts that form the basis for the claims occurred in 2002,

and Ms. Smith filed her complaint in 2011, well after the statutes of limitation had run

on those claims. See La Grasta v. First Union Securities, Inc., 358 F.3d 840, 845–46

(11th Cir. 2004) (holding that a Rule 12(b)(6) dismissal on statute of limitations

grounds is appropriate “if it is apparent from the face of the complaint that the claim

is time-barred”).

       Ms. Smith raises for the first time on appeal an argument that the Fraud

Enforcement and Recovery Act, Pub. L. 111-21 (2009), extended the statutes of

limitations pertinent to her claims. In civil cases, we generally do not consider

                                           5
               Case: 11-15805     Date Filed: 08/30/2012      Page: 6 of 7

arguments raised for the first time on appeal. See Ledford v. Peeples, 657 F.3d 1222,

1258 (11th Cir. 2011). Accordingly, we do not review this argument. Furthermore,

the statutes of limitations for Ms. Smith’s claims were not tolled because Georgia law

does not recognize a fiduciary relationship between Ocwen and Ms. Smith. See

Baxter v. Fairfield Fin. Servs., Inc., 307 Ga. App. 286, 293, 704 S.E.2d 423, 429

(2010).

      For the claims alleging fraudulent conduct–i.e., the claims for fraud, collusion,

and negligent misrepresentation–Ms. Smith fails to plead with particularity the

actions of Ocwen that form the basis of those claims as required by Rule 9(b).

Accordingly, the district court properly dismissed these claims.

      With respect to the remaining claims, as the magistrate judge’s report and

recommendation explains in great detail, Ms. Smith fails to meet the pleading

standard required by Rule 8. The allegations in her complaint set forth only a “jumble

of (often conflicting) factual assertions as well as general legal arguments that do not

add up to coherent or plausible claims for relief.” R 1: 22 at 2. Accordingly, the

district court correctly concluded that Ms. Smith failed state a claim, even under the

liberal rules of construction allowed for pro se litigants.

                                          III

      The district court did not err in dismissing Ms. Smith’s complaints in any of the

                                           6
              Case: 11-15805     Date Filed: 08/30/2012   Page: 7 of 7

ways that she alleges. The district court also did not abuse its discretion in denying

the motion for reconsideration because Ms. Smith did not raise proper grounds for

reconsideration.

      AFFIRMED.




                                          7